Citation Nr: 1444491	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-28 066A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear (claimed as a conductive hearing loss).  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for residuals of a left ankle injury. 

4.  Entitlement to service connection for residuals of a right ankle injury.  

5.  Entitlement to service connection for residuals of a left wrist injury. 

6.  Entitlement to service connection for residuals of a right wrist injury.

7.  Entitlement to service connection for osteoarthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from December 1976 to December 1979.  His DD 214 reflects that his military occupational specialty (MOS) was food service specialist.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) rating decision in July 2008.  The Veteran was notified that that decision by letter of July 29, 2008.  His Notice of Disagreement (NOD) was received in August 2008.  A Statement of the Case (SOC) was issued on August 8, 2009.  His substantive appeal, VA Form 9, Appeal to the Board, was received in May 2010.  

A June 2010 RO letter informed the Veteran that his VA Form 9 was not accepted because it had not been timely filed, i.e., not received within 60 days of the SOC or within one year of the July 29, 2008, notice of the denial.  Nevertheless, after additional evidence was submitted, the RO issued a Supplemental SOC (SSOC) in June 2012 and also scheduled the Veteran for a Decision Review Officer (DRO), at which the Veteran testified, in February 2012.  The RO further scheduled the Veteran for an opportunity to testify at a travel Board hearing at the RO before the undersigned in May 2013 sitting at the RO.  A transcript of the DRO hearing is in the paper claim file and an electronic version of the travel Board hearing is electronically available.  

Because the RO did not close the appeal, and did not notify the Veteran of the same, but continued to process the appeal, such actions constitute a waiver of the requirement of filing a timely substantive appeal.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2013); and Percy v. Shinseki, 23 Vet. App. 37, 42 (2009) (holding that 38 U.S.C.A. § 7105(d)(3) is not a jurisdictional statute but a claims processing statute and VA may waive its objection to an untimely substantive appeal).  Accordingly, this matter remains in appellate status.  

The Veteran filed a claim for service connection for labyrinthitis and vertigo in February 2012.  A September 2013 rating decision, contained in the electronic claims files, granted a temporary total rating based on need for convalescence following left knee arthroscopic surgery in June 2012 and denied service connection for labyrinthitis and for Meniere's syndrome, claimed as vertigo.  However, neither the Veteran nor his representative has disagreed with that denial, i.e., have not filed an NOD, which would initiate an appeal.  Thus, those matters are not before the Board.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal, except as otherwise stated herein and VA treatment (CAPRI) records. 


FINDINGS OF FACT

1.  A hearing loss in the left ear was found on the examination for service entrance and that pre-existing left ear hearing loss underwent no permanent increase in severity during service.  

2.  Tinnitus is first show many years after military service, and after the onset of inner ear pathology many years after service, and is not shown to be related to any in-service event, including acoustic trauma.  

3.  An in-service right ankle injury was acute and transitory, having resolved without residual disability, and there is no competent evidence of the existence of current disability of either ankle.  

4.  An in-service right wrist injury was acute and transitory, having resolved without residual disability, and there is no competent evidence linking current bilateral carpal tunnel syndrome of both wrists, first shown decades after service, to military service.  

5.  Osteoarthritis of the lumbar spine and degenerative disc disease of the lumbosacral spine is first shown decades after service, and there is no competent evidence linking current lumbosacral disability to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss of the left ear (claimed as a conductive hearing loss) are not met.  38 U.S.C.A. §§ 1112, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2013).  

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  The criteria for service connection for residuals of a left ankle injury are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

4.  The criteria for service connection for residuals of a right ankle injury are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

5.  The criteria for service connection for residuals of a left wrist injury are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

6.  The criteria for service connection for residuals of a right wrist injury are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

7.  The criteria for service connection for osteoarthritis of the lumbar spine are not met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2012).  

Duty to Notify

By letter in February 2008, prior to the initial July 2008 rating decision which is appealed, the RO satisfied VA's duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran.  That letter notified the Veteran of the information and evidence necessary to substantiate the service connection claims; the information and evidence that VA would seek to provide; the information and evidence that the Veteran was expected to provide; and of the way initial disability ratings and effective dates are established.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The Veteran twice testified in support of his claims.  All identified and available post-service treatment records have been secured.  The service treatment records (STRs) and VA treatment records are on file or are contained within Virtual VA. 

On file are reports of VA audiology examinations in May 2008 and September 2009 as to the claimed hearing loss in the left ear.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The adequacy of the examinations and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2012).   

The Veteran has not been provided with VA examinations as to his other claims.  A conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require [VA] to provide such examinations in virtually every veteran's disability case."  Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Here, the only connection with the other claimed disabilities and military service is the Veteran's conclusory statements and testimony that these disabilities are related to his military service, when the evidence shows no more than acute injuries of the right wrist and right ankle but no evidence of current disability of either ankle, and bilateral carpal tunnel syndrome (CTS) first shown decades after service,  and also no injury or treatment for the left wrist, left ankle, low back or for tinnitus during service.  

38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the DRO and travel Board hearings focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  Moreover, while assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

At one of the hearings the Veteran's service representative indicated that he was not sure whether an additional VA audiology evaluation had been conducted in light of the recommendation by the 2008 VA audiology examiner that such be done.  As to this, such an additional VA audiology examination was conducted in September 2009.  Also, at the travel Board hearing it was agreed that the record would remain open for 30 days to allow the Veteran and his representative to obtain additional records.  However, the only records which have been submitted pertain to the Veteran's service-connected chondromalacia of each knee and, so, are not relevant to this appeal.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).

Background

The October 1976 examination for entrance into service was negative and audiometric testing revealed hearing acuity, in decibels, at specified frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
5
5
5
10
Left Ear
30
30
35
Not tested
45

In an adjunct medical history questionnaire the Veteran reported not having or having had a hearing loss.  

In September 1977 the Veteran complained of pain and swelling of the right ankle for one day, following an injury while playing basketball.  He had a history of a sprained right ankle when he was a civilian 3 years ago.  An X-ray was taken because he had tenderness and swelling of the lateral aspect of the right ankle but the X-ray was within normal limits.  He was given an ACE wrap and instructed to elevate the ankle.  He was to have no physical training or prolonged standing for 72 hours.  

In January 1978 the Veteran injured his right wrist playing ball.  He had felt a snap in the right wrist while throwing a ball.  When playing ball and with certain wrist movements he had some pain.  On examination he had a swollen wrist near the 5th finger.  The right 5th finger felt numb.  Range of motion was good, except for some pain.  The assessment was a swollen right wrist.  He was given an ACE wrap for the right wrist.  

The Veteran was placed on a physical profile limiting his duties in May 1978 due to chondromalacia.  

A November 1978 dental Medical History noted that the Veteran had no trouble with his ears, eyes, nose or throat.  

The November 1979 examination for service discharge was negative and audiometric testing revealed hearing acuity, in decibels, at specified frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20
15
20
20
25
Left Ear
50
55
55
55
60

In an adjunct medical history questionnaire the Veteran reported not having or having had a hearing loss or any other relevant complaint.  

A physical [PULHES] profile at service discharge listed the Veteran's status a "1" for his hearing and for the upper and lower extremities.  

Private clinical records of Dr. Smith show that January 2005 the Veteran complained of having a little pain in the low back.  On examination his upper extremities were normal but he had a little trace edema of the ankles which was felt to be due to his being on concrete all the time.  In June 2005 the Veteran complained of low back pain, the onset of which had been Tuesday morning.  

Private X-rays in May 2006 revealed mild osteoarthritis in the lower lumbar spine.  A September 2006 MRI revealed disc bulging at L3-4 and L5-S1.  

Other records of Dr. Smith show that in March 2007 the Veteran had some complaints of dizziness.  In April 2007 it was noted that he had been discharged from the Rush Foundation Hospital and the pertinent discharge diagnoses had been vertigo secondary to labyrinthitis; and carpal tunnel syndrome (CTS).  His discharge medications included "Meclozine."  He still complained of dizziness and ringing in his ears despite the "Meclozine."  He admitted to having some ringing in his left ear and decreased hearing in the left ear.  The impressions were vertigo secondary to labyrinthitis; bone conduction hearing loss in the left ear; and tinnitus.  He had been taking "Meclozine," prescribe at a hospital, and he apparently had had severe labyrinthitis and vertigo secondary to that.  He seemed to have a bone conduction hearing loss in the left ear.  After being placed on Valium over the weekend, almost all of his vertigo was gone and the ringing in his ear was gone.  Also, his hearing had returned.  He worked in a shop with loud noises.  He reported having no vertigo whatsoever.  The impressions were vertigo - almost resolved; tinnitus - resolved; and hearing loss - if not resolved, better.  

Records of Dr. Elliot show that in September 2007 the Veteran had recently seen another physician for dizziness which he had had, off and on, for several months.  He reported that his left ear had been gradually decreasing in terms of his hearing.  He also had tinnitus.  Testing had revealed a moderately severe sensorineural hearing loss in the left ear but normal hearing in the right ear.  The assessment was that it appeared that he had left Meniere's syndrome.  In November 2007 it was noted that he had been recently diagnosed with left Meniere's syndrome.  He continued to have a hearing loss.  

On VA audiology evaluation in May 2008 the claim file was not available for review.  The Veteran complained of hearing loss and tinnitus of the left ear, dizziness, nausea, and loss of balance.  He reported that he could not bend down at his job to work on vehicles.  He could not hear things around him at work and loud noises at his job hurt his ears.  He reported having experienced military noise exposure and significant occupational and recreational noise exposure.  He complained of recurrent tinnitus, but only in the left ear, and reported that he had first noticed tinnitus in 1983 (which the examiner observed was 4 years after discharge from active service).  Audiometric testing was conducted but the examiner reported that the puretone thresholds obtained were unreliable and, so, could not be recorded.  Speech discrimination ability was 100 percent in the right ear and 96 percent in the left ear.  The conclusion was that the Veteran's hearing status was currently unknown because reliable puretone thresholds could not be obtained.  It was recommended that he be re-scheduled to be tested again in the hope of obtaining reliable results.  

On VA audiology evaluation in September 2009 the Veteran's claim file was reviewed.  The examiner noted that the audiometric testing at service discharge had indicated an increase in hearing loss in the left ear, but normal hearing in the right ear.  Postservice medical records indicated a diagnosis of labyrinthitis.  The examiner had been asked to comment on the Veteran's military noise exposure and the pre-existing hearing loss in the left ear, as well as the current tinnitus.  

Audiometric testing revealed hearing acuity, in decibels, at specified frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20
20
20
20
25
Left Ear
35
30
40
40
50

Speech discrimination ability was 100 percent in the right ear and 94 percent in the left.  Bone conduction scores were consistent with air conduction scores, confirming a sensorineural hearing loss in the left ear and hearing in the right ear which was within normal limits.  The diagnosis was normal hearing in the right ear and a mild to moderate sensorineural hearing loss in the left ear.  

The examiner reported that as to a hearing loss in the left ear, the 1976 examination suggested a pre-existing hearing loss at service entrance. While the 1979 test results were poorer than in 1976, the current examination resulted in threshold levels on the average of only 5 dbs. greater than that obtained in 1976.  This mild increase was well within what would be expected as a normal progression of a pre-existing hearing loss over a more than 30 year period.  Given this, it could be stated that it was less likely as not that the pre-existing left ear hearing loss was aggravated beyond a normal rate of progression by noise exposure in the military.  Also, his hearing was currently within normal limits in the right ear.  The Veteran's report of military noise exposure, as well as postservice occupational and recreational noise exposure was recorded and it was noted that the chief complaint was of having noted a hearing loss since 1982.  Also, the Veteran complained of recurrent, intermittent, bilateral tinnitus.  

Electronic VA treatment (CAPRI) records from December 2010 to June 2011 show that a December 2010 CAPRI record noted that the Veteran had a history of bilateral CTS.  Also, he had a history of having had postservice concussions, including a loss of consciousness due to being in a vehicular accident in about 1984.  He had chronic pain in the knees, arms, ankles, and low back.  He had distal symmetric sensorial peripheral polyneuropathy with a history of alcohol abuse.  

At the February 2012 DRO hearing the Veteran testified that while in basic training and later as an infantry cook at Ft. Campbell he had had to go on exercises in the field and was exposed to loud noise from generators, gunfire, and grenades.  His tinnitus started after in-service exposure to loud noise and he now had constant tinnitus.  He now had problems with balance and dizziness.  As to his lumbar spine, he testified that as a cook he had had to repetitively lift heavy objects which had strained his low back.  Degenerative changes and a bulging disc were diagnosed in 2006, and the Veteran contended that this was due to his in-service repetitively lifting heavy objects.  As to his ankle, he stated he had hurt his ankle while playing basketball, not football, for his military unit for which he had seen a medic and was treated with ACE wraps and elevation.  But the injury continued to bother him.  He had torn an ankle ligament, and he had been placed on light duty.  He had had repeated check-ups for his ankle. He now had occasional ankle pain.  As to his left ankle, he believed such disability was due to repeated in-service pounding and grinding but not a specific injury.  As to his wrists, he reported that he sprained his right wrist playing basketball and the diagnosis had been a swollen right wrist.  He now had disability of both wrists and now slept with wrist splints.  

At the 2013 travel Board hearing the Veteran testified, as to hearing loss in the left ear and tinnitus, that he had not done anything prior to service that might have jeopardized his hearing acuity.  During service he was exposed to noise from gunfire, tanks, grenades, and explosives.  For such exposure he was provided hearing protection, consisting of ear plugs, 90 percent of the time but these did not block out all the noise.  After detonations of larger weapons he noticed a ringing in his ears.  Although he was a cook, he was stationed with a mechanized unit at Ft. Campbell, Kentucky.  He had to qualify at a firing range every 6 to 8 months, where he was exposed to loud noise.  While in the Army he noticed a change in his hearing but had not reported it.  He had mentioned this at the time of his separation from service.  He testified that his hearing acuity was good when he entered active service, but not when he left active service.  He had first sought treatment or evaluation for hearing loss in 1982 when he had an episode of dizziness and problems which his balance and vision for which a physician had given him a shot and placed him on medication for 30 days.  He had last had a hearing evaluation in 2008 by his family physician, although the physician had not asked the Veteran anything about his hearing.  At that time the Veteran had complained of his disturbance of balance problem from an inner ear problem.  He had had a VA audiology examination in 2008 and was given hearing aids.  When he subsequently brought in his medical records to a VA physician he was informed that his hearing loss was due to noise exposure during military service.  He further testified that he continued to have persistent tinnitus but only in the left ear.  He also continued to have problems with his balance.  

As to his ankles, the Veteran testified that at the time of his separation from service he had been concerned about his ankles.  During service, while coming down a wall that he had scaled, he twisted his left ankle.  He had continued to have ankle problems when performing physical training.  He had sought treatment after service (at an unspecified time) and was given antibiotics, muscle relaxants, and pain killing medication, and he had been off work for about a month.  He continued to take muscle relaxants and pain relieving medication.  As to his wrists, he testified that during basic training he had fallen multiple times and injured his wrists.  During service he had gone on sick call and the wrist(s) was wrapped and he was given anti-inflammatory medication to control swelling.  As to his lumbar spine, he testified that during service he had had to carry heavy buckets of water as an infantry cook.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis and a sensorineural hearing loss (as an organic disease of the nervous system), will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112 (West 2002) 38 C.F.R. §§ 3.307, 3.309 (2013).  A chronic disease, listed at 38 C.F.R. § 3.309(a), shown during service or within one year of service discharge is presumed to be of service origin and subsequent manifestations, however remote, will be service-connected unless clearly shown to be due to inter-current cause.  To be shown as a chronic disease, there must be a combination of manifestations to identify the disease and sufficient observation to establish chronicity, as distinguished from merely isolated findings or a diagnosis which merely includes the word "chronic."  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Alternatively, when a disease 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) (2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1112.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues are either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 (Fed. Cir. 2012) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).   

In adjudicating a claim for VA benefits on the merits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Analysis

Left Ear Hearing Loss

At the 2013 travel Board hearing the Veteran testified, as to hearing loss in the left ear, that he had not done anything prior to service that might have jeopardized his hearing acuity.  Despite the Veteran's testimony of his not having a preservice hearing loss in the left ear, the actual report of the examination for service entrance shows that his threshold levels in the left ear were elevated and met the criteria for a hearing loss by VA standards.  Thus, since a hearing loss in the left ear was found at entrance into service, the presumption of soundness is not applicable.  

There remains the question of whether there was a permanent increase in the severity of the pre-existing left ear hearing loss during active duty.  

The Board has considered the Veteran's testimony at the DRO and travel Board hearing as to his exposure to loud noise during active service.  Even assuming, and conceding, that the Veteran was exposed to acoustic trauma during service, this is not the same as having sustained the type of injury that aggravates a pre-existing hearing loss.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean that his pre-existing hearing loss in the left ear was aggravated thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  

Thus, while not disagreeing that the Veteran sustained acoustic trauma, under the circumstance which he has related, the Board rejects the notion that his current hearing loss is of such a level as to assume that in-service acoustic trauma aggravated his pre-existing hearing loss in the left ear should be conceded as being due to in-service acoustic trauma.  As to this, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) provide that in the case of a combat veteran lay or other evidence of service incurrence or aggravation is sufficient proof of the occurrence of an event but this deals with what happened during service and not the questions of either the existence of current disability or a nexus to service.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009) (finding that 38 U.S.C.A. § 1154(b) does not require controlling weight be given to testimony as to the cause of a combat veteran's death); see also 38 C.F.R. § 3.304(d).  However, here, the Veteran did not serve in combat and, so, these provisions are not applicable.  

Significantly, although the Veteran testified that he noticed a hearing loss during service and even reported it at the time of his separation from service, this testimony is rebutted by the medical history questionnaire at service discharge which shows that he did not report a hearing loss, much less an increase in the pre-existing hearing loss in the left ear.  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and the resulting objective findings.  These examination reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73(1997).  

In this regard, a comparison of the threshold levels in the left ear shows that at service discharge, audiometric testing revealed, compared to the threshold levels on audiometric testing at service entrance, an increase of 20 dbs. at 500 Hz; an increase of 25 dbs. at 1,000 Hz; an increase of 20 dbs. at 2,000 Hz; and an increase of 15 dbs. at 4,000 Hz (with no comparison possible at 3,000 Hz because testing was not done at that frequency at service discharge).  

The Veteran testified that he had first sought treatment or evaluation for hearing loss in 1982 when he had an episode of dizziness and problems which his balance.  However, this is not supported by the contemporaneous private clinical records which demonstrate that he first sought treatment for such problems in 2007, several decades after his military service.  There is nothing in the private clinical records which shows, or even suggests, that his problems with dizziness, balance, and hearing were then of a longstanding nature.  Rather, these records suggest that such problems were of recent onset.  

The Veteran also testified that after his VA audiology examination in 2008, he subsequently brought in his medical records to a VA physician he was informed that his hearing loss was due to noise exposure during military service.  However, the VA clinical records on file simply do not corroborate this testimony.  

Rather the VA medical opinion obtained in 2009 shows that while there was some slight elevation in threshold levels in the left ear, above the levels shown at service entrance, the current testing in 2009, decades after service, found that threshold levels were only minimally greater that at the time of the audiometric testing at service entrance.  More to the point, the examiner opined that, essentially, this mild increase was no more than a normal progression of a pre-existing hearing loss over a more than 30 year period and, so, it was less likely as not that the pre-existing left ear hearing loss was aggravated beyond a normal rate of progression by noise exposure in the military.  

The Veteran's first reports of hearing loss, and attempts to link it to in-service acoustic trauma, do not antedate the onset on his problems with dizziness and balance, now diagnosed as either labyrinthitis or Meniere's disease in about 2007, a time approaching two and one-half decades after his 1979 discharge from active service.  

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of treatment for hearing loss during service; audiometric testing at service discharge which found threshold levels in the left ear which were only slightly above those at service entrance; his not having complained of hearing loss at service discharge; his not having sought treatment or disability compensation for hearing loss immediately after service and in fact for many years after service; the fact that his post-service clinical records reflect a hearing loss only after the onset of other inner pathology causing dizziness and loss of balance, to be persuasive evidence against his claim.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service of any hearing loss or an increase in severity of his pre-existing hearing loss in the left ear, or a diagnosis within one year of service discharge in 1969 of a hearing loss or aggravation of his pre-existing hearing loss in the left ear (the 2nd circumstance under Jandreau).  His testimony that a treating VA physician had linked his pre-existing hearing loss in the left ear to in-service acoustic trauma is simply too vague to suggest, much less establish that he was given a formal diagnosis of there having been a permanent aggravation of his pre-existing hearing loss in the left ear (the 3rd circumstance under Jandreau).  

The Veteran may believe that his hearing loss in the left ear is related to his active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although competent in certain situations to provide a diagnosis of a simple condition, a claimant is not competent to provide evidence as to more complex medical questions).  In fact, the complexity of diagnosing the nature and etiology of the Veteran's current hearing loss is shown by the absence of contemporaneous clinical or lay evidence of such until long after service and, as noted, the onset of inner ear pathology which also caused problems with his balance.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the only medical opinion on file is negative and does not support the claim.  Rather, it is probative evidence against the claim.  

Moreover, as indicated previously, the Board does not doubt that he had a hearing loss during or after military service because the very nature of the hearing loss found at service entrance shows that he has had a hearing loss in the left ear.  Thus, mere statements or testimony of a continuity of symptomatology do not address the dispositive question in this case which is whether the pre-existing hearing loss underwent a permanent increase in service either during service or due to in-service exposure to acoustic trauma.  

Accordingly, service connection for a hearing loss in the left ear is not warranted.  

Tinnitus

Again, the Board has considered the Veteran's statements and testimony as to his hearing loss and his in-service exposure to acoustic trauma.  Nevertheless, the earliest clinical evidence of tinnitus does not antedate the documented onset of inner ear pathology in about 2005, many years after military service and after any in-service acoustic trauma.  From the Veteran's testimony, he apparently seeks to imply that he had noticed and sought treatment for both hearing loss and tinnitus in 1982, nothing in the private clinical records on file even remotely suggests that the tinnitus of which the Veteran began complaining in 2007 predated the onset of his inner ear pathology in 2007.  Additionally, it must be observed that the VA examination in 2009 also documented the Veteran's postservice exposure to acoustic trauma, both occupationally and recreationally, and VA treatment records show that he had a head injury, with loss of consciousness in about 1984.  Moreover, the Board finds it significant to observe that at the 2008 VA examination he specifically reported having tinnitus which was only in the left ear, which is consistent with his postservice development of left-sided Meniere's disease.  This is inconsistent with the history he subsequently related at the 2009 VA examination, when he reported that he had tinnitus in each ear.  This inconsistency also weighs against his credibility.  

Here, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Given the inconsistencies in the clinical history he has related, and the onset of other inner ear pathology decades after service, and his postservice exposure to loud noise both occupationally and recreationally, there is no basis for concluding that his current tinnitus is related to his military service.  

Accordingly, service connection for tinnitus is not warranted.  

Ankle Injuries

The STRs are negative for any left ankle injury and it is not contended that he sought or received in-service treatment for left ankle disability.  The STRs do document that the Veteran had an acute right ankle injury in September 1977, after having had a pre-service injury three years earlier.  He received treatment for a sprain, and his duties were temporarily limited but X-rays were negative.  However, contrary to his testimony, he was not repeatedly checked for any residual problem from this injury.  Rather he was given a profile limiting his duties due to his now service-connected chondromalacia of the knees.  Moreover, the examination for service separation found no abnormality of the lower extremities.  

A separation physical profile is divided into six categories (P, U, L, H, E, S).  The "P" stands for physical capacity or stamina.  The "U' stands for upper extremities.  The "L" stands for lower extremities.  The lower extremities includes the feet, legs, pelvic girdle, low back musculature, and the lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency.  A person with the numerical designation of "1" is considered to possess a high level of medical fitness, and is medically fit for any military assignments.  See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  In this case, the Veteran was given a rating of "1" for his lower extremities.  

Although the VA CAPRI records show complaints of multiple joints, including the ankles, there is nothing other than the Veteran's own uncorroborated testimony which link the current complaints of pain in his ankles to his military service.  In fact, is there no competent medical evidence of the existence of actual pathology of either ankle.  The Veteran's lay testimony is not sufficient to establish either the existence of pathology of the ankles or a nexus between any in-service acute strain and his current complaints of ankle pain.  This is particularly true in light of a private clinical record which noted that his trace edema of the ankles in 2005, decades after service, was most likely due to his being on concrete all the time.  This is clearly associated with his postservice employment and, as such, is unrelated to military service.  

In sum, the in-service right ankle injury was no more than acute and transitory, resolving without residual disability and there is no competent evidence of the actual existence of current pathology of either ankle, despite a private clinical notation of some isolate swelling due to standing on concrete in the Veteran's postservice employment.  

If a claimed disability is not shown to have been present any time since VA receives a claim for compensation for that disability, the claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Such is the case here.  Accordingly, service connection for residuals of injuries of the ankles is not warranted.  

Wrist Injuries

The STRs corroborate the Veteran's testimony that he sustained a right wrist injury during active service but not his testimony that he injured both wrists during service.  However, the STRs are negative for chronic residuals of the 1978 right wrist injury and the service separation examination was negative, as was an adjunct medical history questionnaire.  Moreover, his "PUHLES" profile at discharge was normal as to his upper extremities.  

The postservice clinical evidence demonstrates that the Veteran now has bilateral CTS (carpal tunnel syndrome).  Carpal tunnel syndrome is a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesia in the fingers and hand, sometimes extending to the elbow.  Wilson v. Brown, 7 Vet. App. 542, 544 (1995).  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, Id.  However, the Veteran's lay testimony is not competent to relate his current complaints of disability of the wrist to any in-service injury.  Although he testified that he had had pain similar in location and sensation to that which he experienced in service, the specific causes of such symptoms as pain in a specific location are not within the ordinary knowledge a lay person.  The Veteran has not demonstrated any medical knowledge, training or eexperience that would allow him to recognize such during service or identify its cause.  The similarities between his current symptoms and those he may have experienced during service may be relevant but lay observation of these similarities alone is not competent evidence of causation or nexus.  In this regard, the Veteran has not offered any explanation as to why any injury(ies) to either or both wrists during service would result in bilateral CTS which is first shown decades after his military service.   Accordingly, service connection for residuals of injuries of the wrists is not warranted.  

Lumbar Osteoarthritis

The Veteran did not testify that he sought or received in-service treatment for low back disability stemming from heavy manual labor.  His lay belief that his current lumbar arthritis and lumbosacral degenerative disc disease (DDD) is related to his in-service heavy labor is competent evidence because it is within the common knowledge and experience of a lay person that trauma can cause arthritis and disc disease.  However, the probative value of such testimony is low because the overall factual picture is complex given the absence of any complaints or treatment for low back disability for many years after service and the fact that the 2006 X-rays revealed his current arthritis to be no more than mild, despite the passage of many year, as well as the fact that the X-rays did not reveal any abnormalities signifying that he now has residuals of past trauma.  In other words, the recent X-rays did not show that he now has traumatic arthritis of the lumbar spine.  So, the Board concludes that the Veteran's lay belief is insufficient meet even the low threshold of McLendon.  

In this case the preponderance of the evidence is against the claims.  This being the case, the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection of hearing loss of the left ear, tinnitus, residuals of injuries of both ankles, residuals of injuries of both wrists, and for osteoarthritis of the lumbar spine is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


